     Case 2:19-cv-00329 Document 130 Filed 02/12/21 Page 1 of 9 PageID #: 2127




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


TIMOTHY M. CONNER,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 2:19-cv-00329

ASSOCIATED RADIOLOGISTS, INC., et al.,

                              Defendants.



                         MEMORANDUM OPINION AND ORDER

        Pending before the Court is Plaintiff Timothy Conner’s (“Plaintiff”) Motion to Strike

Defendants’ Disclosure of Rebuttal Expert Witness. (ECF No. 97.) For the reasons more fully

explained below, Plaintiff’s motion is GRANTED.

                                           I.   BACKGROUND

        On July 18, 2019, this Court entered a scheduling order, (ECF No. 17), which established

a deadline for expert witness disclosures for parties bearing the burden of proof of February 21,

2020. Pursuant to this order, expert witness disclosures for parties not bearing the burden of proof

were due by March 20, 2020, and rebuttal expert disclosures were due by April 3, 2020. (Id.)

        Then, on February 20, 2020, the parties filed a joint motion to modify the Court’s

scheduling order. (ECF No. 27.) This joint motion came before the initial expert witness

disclosure deadline and before any party had filed any expert witness disclosures. The Court

granted the motion and entered its first amended scheduling order on February 24, 2020. (ECF

No. 28.)   This amended order established a deadline of May 21, 2020 for expert witness
  Case 2:19-cv-00329 Document 130 Filed 02/12/21 Page 2 of 9 PageID #: 2128




disclosures for parties bearing the burden of proof. (Id.) Disclosures for parties not bearing the

burden of proof were due by June 22, 2020, and rebuttal expert disclosures were due July 3, 2020.

(Id.) Discovery was to close July 17, 2020. (Id.)

       Because 2020 involved a rapidly evolving set of circumstances due to the COVID-19

pandemic that resulted in numerous closures and lockdowns, the parties filed their second joint

motion to modify the scheduling order on June 18, 2020. (ECF No. 57.) This Court granted the

motion and entered a second, final amended scheduling order. (ECF No. 58.) This order was

entered after the initial expert witness disclosure deadline had already passed, thus it did not

address the expert disclosure deadline for parties bearing the burden of proof.        (Id.)   The

scheduling order established that expert witness disclosures for parties not bearing the burden of

proof were due by September 22, 2020, and any rebuttal expert witnesses were to be disclosed by

October 2, 2020. (Id.) Depositions were to be completed by October 16, 2020, which also

served as the close of discovery. (Id.)

       Plaintiff, who bears the burden of proof on the allegations in his complaint, submitted his

Expert Witness Disclosure on May 20, 2020. (ECF No. 38.) Plaintiff’s named expert is David

M. Lipkin, MSPA, FSA (“Lipkin”), and Plaintiff served Lipkin’s expert report upon Defendants

the same date, in accordance with Rule 26(a)(2)(B) of the Federal Rules of Civil Procedure. (Id.)

Lipkin’s report also addresses several issues relevant to the counterclaim against Plaintiff, for

which Plaintiff does not bear the burden of proof. (See ECF No. 97–1.) Plaintiff did not submit

a separate disclosure since Lipkin’s report already addressed the counterclaim and to file another

disclosure would have been redundant. (ECF No. 97 at 2, n.2.)




                                                2
    Case 2:19-cv-00329 Document 130 Filed 02/12/21 Page 3 of 9 PageID #: 2129




        As referenced, Defendant Associated Radiologists, Inc. (“ARI”) has asserted a

counterclaim against Plaintiff, and ARI bears the burden of proof for that claim. (See ECF No.

9.) Despite bearing that burden of proof, ARI did not disclose any expert witness by the May 21,

2020 deadline. Nor did any of the Defendants disclose an expert witness on any issue on which

they did not bear the burden of proof, the deadline of which fell on September 22, 2020.

        However, Defendants did disclose an expert witness on the evening of October 2, 2020,

the deadline for disclosing rebuttal expert witnesses. (ECF No. 92.) The disclosure named

David G. Pitts, FSA, MAAA (“Pitts”), as an expert witness and contained his curriculum vitae.

The disclosure stated that Pitts would be expected to testify “as an expert in the field of pension

and benefit plans, such as the [ARI] Defined Benefit Plan at issue in this case, and the financing

and risk management of such plans,” along with the “fiduciary duties governed by the Employee

Retirement Income Security Act (ERISA).” (ECF No. 97–2 at 2.) No report or opinion of Pitts

was provided in this disclosure. 1

        On October 14, 2020, Plaintiff filed his Motion to Strike Defendants’ Disclosure of

Rebuttal Expert Witness. (ECF No. 97.) On October 28, 2020, Defendants timely filed their

response in opposition to Plaintiff’s motion to strike. (ECF No. 100.) On November 4, 2020,

Plaintiff filed his reply in support. (ECF No. 102.) With the briefing on this motion complete,

it is now ripe for adjudication.




1
  The Court notes that it appears Defendants supplemented this October 2 disclosure with a supplemental disclosure
on December 3, 2020. (ECF No. 114.) While the content of this supplemental disclosure is not known to the Court,
it presumes that this is the report and opinion of Defendants’ expert, Pitts.
                                                        3
   Case 2:19-cv-00329 Document 130 Filed 02/12/21 Page 4 of 9 PageID #: 2130




                                      II.          LEGAL STANDARD

       Pursuant to Rule 37(c) of the Federal Rules of Civil Procedure, if a party fails to disclose

a witness as required under Rule 26(a), “the party is not allowed to use that . . . witness to supply

evidence on a motion, at a hearing, or at a trial, unless the failure was substantially justified or is

harmless.” The language of Rule 37 provides two exception to the general rule excluding

evidence that was not properly disclosed: When the failure to disclose is “substantially justified,”

or when the failure to disclose is harmless. Southern States Rack & Fixture, Inc. v. Sherwin-

Williams Co., 318 F.3d 592, 596 (4th Cir. 2003). In deciding whether a failure to disclose was

substantially justified or harmless, the reviewing court applies the following five factors: “(1) the

surprise to the party against whom the witness was to have testified; (2) the ability of the party to

cure that surprise; (3) the extent to which allowing the testimony would disrupt the trial; (4) the

explanation for the party's failure to name the witness before trial; and (5) the importance of the

testimony.” Id. (quoting Rambus, Inc. v. Infineon Technologies AG, 145 F.Supp.2d 721, 726

(E.D. Va. 2001) (internal citations and quotation omitted)).

                                            III.     DISCUSSION

       The crux of the dispute between the parties is whether Defendants’ expert is a “rebuttal

expert.” (See ECF No. 97 at ¶ 9; ECF No. 100 at ¶ 4.) If Pitts is properly considered a rebuttal

expert witness, then Defendants’ disclosure is timely. If Pitts is not, then the disclosure is

untimely, and Pitts must be struck pursuant to Rule 37(c).

       In support of his motion, Plaintiff argues that the Court’s schedule is structured such that

the disclosure of experts by parties on which the party does not bear the burden of proof serves as

“responsive documents” to the initial expert disclosure. (ECF No. 97 at ¶ 9.) Therefore, Plaintiff


                                                       4
  Case 2:19-cv-00329 Document 130 Filed 02/12/21 Page 5 of 9 PageID #: 2131




argues that, in structuring disclosures this way, all parties to the action are then afforded “the

opportunity to designate a final ‘rebuttal’ expert” prior to the final expert disclosure deadline.

(Id.) The gist of Defendants’ argument is that Pitts is a rebuttal witness retained to “present his

opinions regarding Plaintiff’s ERISA fiduciary claims.” (ECF No. 100 at ¶ 9.)

       Plaintiff is exactly correct with his interpretation of the structure of the Court’s scheduling

order, and Defendants’ own admission only supports this conclusion. Defendants assert that Pitts

will present his opinions on Plaintiff’s ERISA claims, claims on which Defendants do not bear the

burden of proof. Indeed, the Court’s scheduling order reads, as relevant, that “[t]he party not

bearing the burden of proof on an issue shall make the disclosures required by Fed. R. Civ. P.

26(a)(2)(A) and (B) for that issue to all other parties or their counsel no later than September 22,

2020.” (ECF No. 58 at 1.) The use of the term “shall” usually connotes a mandatory command.

See, e.g., West Virginia Highlands Conservancy v. Norton, 190 F.Supp.2d 859, 866 (S.D. W. Va.

2002) (citing United States v. Monsanto, 491 U.S. 600, 607 (1989)). Therefore, by their own

statement, Defendants reveal that their disclosure should have been made by September 22, 2020,

pursuant to the Court’s scheduling order.

       Additionally, by waiting until the absolute last minute to file their expert disclosure,

Defendants violated the spirit of the Court’s scheduling order. In pertinent part, the scheduling

order reads, “All parties shall provide the disclosures required by Fed. R. Civ. P. 26(a)(2)(A) and

(B) if the evidence is intended solely to contradict or rebut evidence on the same issue identified

by another party under Fed. R. Civ. P. 26(a)(2)(B), no later than October 2, 2020.” (ECF No. 58

at 1–2 (emphasis added on “all,” emphasis in original on date).) While Defendants argue,

unconvincingly, that Pitts is a rebuttal witness pursuant to this language, their late disclosure


                                                 5
   Case 2:19-cv-00329 Document 130 Filed 02/12/21 Page 6 of 9 PageID #: 2132




deprived Plaintiff of the same benefit of this deadline. In effect, by not disclosing their witness

until this late hour, Plaintiff had no expert to rebut: But once the disclosure was made, Plaintiff

could not rebut the expert as time had expired.

       The Court therefore concludes that, as to the first factor in the Rule 37(c) analysis, Plaintiff

was surprised by this late filing.   Moreover, the second factor—the ability to cure—also weighs

in favor of exclusion. As the Fourth Circuit has noted, “the ability to simply cross-examine an

expert concerning a new opinion at trial is not the ability to cure[.]” Southern States Rack &

Fixture, Inc., 318 F.3d at 598 (internal quotation omitted). As Plaintiff identified in his own

argument, “rules of expert disclosure are designed to allow an opponent to examine an expert

opinion for flaws and to develop counter-testimony through that party's own experts. Such was not

possible here.” Id. Moreover, with a last-second disclosure, “[t]here is no way to cure the fact

that the [Defendants’] expert was able to rely on the [Plaintiff’s] expert's report when creating his

own.” Brock v. Cabot Oil & Gas Corp., Civ. Action No. 2:17-cv-02331, 2018 WL 850094 at *2

(S.D. W. Va. Feb. 13, 2018).

       This last point dovetails into the third factor, whether the nondisclosure would disrupt trial.

The Court believes that it would. As Plaintiff has identified, even if this Court were to accept

such a late filing, Defendants still failed to abide by the requirements of Rule 26(a)(2)(B) by not

including a written report that was prepared and signed by the witness.            Pursuant to Rule

26(a)(2)(B), the expert’s report must contain a complete statement of the expert’s opinions and the

basis for them; the facts or data considered by the expert in forming those opinions; any exhibits

the expert will use to support those opinions; the witness’s qualifications; a list of all other cases

in which the expert has testified in as an expert; and statement of compensation for the expert’s


                                                  6
    Case 2:19-cv-00329 Document 130 Filed 02/12/21 Page 7 of 9 PageID #: 2133




involvement in the case. Defendants’ disclosure, as evidenced, only satisfied one of these items,

the curriculum vitae.       (See ECF No. 97–2.) And, as discovery has already closed, Pitts’s

testimony is likely to disrupt the trial in that Plaintiff has not had the chance to depose him. See

Brock, 2018 WL 850094 at *2 (“If the court were to admit Mr. Leslie's report, it would

substantially disrupt the arguments the defendant made in its motion for summary judgment which

would likely prompt the defendant to seek permission to refile its motion. Additionally, the

defendant has submitted that it would, understandably, want discovery reopened in order

to depose Mr. Leslie and request documents that Mr. Leslie relied on in his report.”). At the time

of this briefing, discovery had closed, and Defendants had not yet submitted Pitts’s expert opinions

and report, which left little for Plaintiff to develop.2

        Likewise, the importance of the testimony also weighs in favor of exclusion, as “[t]his

factor must be viewed from the perspective of both parties.” Southern States Rack & Fixture,

Inc., 318 F.3d at 598. Judge Goodwin aptly observed that “if the expert's testimony is important

to the plaintiff's case in the eyes of the jury, then it was even more important to the defendant that

the evidence be disclosed in a timely manner.” Brock, 2018 WL 850094 at *2 (citing Southern

States Rack & Fixture, Inc., 318 F.3d at 598–99). The same is true here. Defendants characterize

Pitts’s testimony and opinions as “vitally important” to Plaintiff’s “ERISA fiduciary claims.”

(ECF No. 100 at ¶ 9.) Those opinions, therefore, are just as important to Plaintiff such that they

should have been disclosed prior to September 22. A weighing of these four factors shows that

Defendants’ failure was not harmless.



2
 On this point, the Court notes that Defendants “supplemented” their disclosure on December 3, 2020. (See ECF
No. 114.) Of course, their supplement can hardly be called such when Defendants failed to abide by the requirements
of Rule 26 in the first place.
                                                        7
   Case 2:19-cv-00329 Document 130 Filed 02/12/21 Page 8 of 9 PageID #: 2134




       Finally, Defendants’ failure to disclose is not substantially justified in that their explanation

for their failure to timely disclose is, simply, that they did not fail. (ECF No. 100 at ¶ 4.) Their

excuses for delaying in disclosing Pitts are similarly unavailing. For example, Defendants seem

to suggest that they could not have Pitts render an opinion without first having Lipkin’s testimony.

(Id. at ¶ 6.) Yet, Lipkin’s report and opinion, as well as the facts and data they are based on, were

made available to Defendants on May 20, 2020, a period of nearly five months before Defendants’

disclosure. (See ECF No. 38.) Defendants’ explanation for the delay is simply incredible and,

as previously explained, in violation of both the letter and spirit of the Court’s scheduling order.

       Because the failure to timely disclose was not harmless or substantially justified,

Defendants will not be allowed to use Mr. Pitts as an expert or his report to supply evidence on a

motion, at a hearing, or at trial pursuant to Rule 37(c) of the Federal Rules of Civil Procedure.

                                       IV.     CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion to Strike Defendants’ Disclosure of Rebuttal

Expert Witness, (ECF No. 97), is GRANTED. Defendants’ disclosure of Mr. Pitts as an expert

witness is hereby STRICKEN from the docket in this matter, and Defendants’ shall not use Mr.

Pitts as an expert or his report to supply evidence on a motion, at a hearing, or at trial pursuant to

Rule 37(c) of the Federal Rules of Civil Procedure.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.




                                                  8
Case 2:19-cv-00329 Document 130 Filed 02/12/21 Page 9 of 9 PageID #: 2135




                                 ENTER:      February 12, 2021




                                   9
